     Case 2:19-cv-00538-TLN-JDP Document 30 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    LIFALFA GREEN,                                    Case No. 2:19-cv-00538-TLN-JDP (PC)
12                         Plaintiff,                   ORDER GRANTING PLAINTIFF’S MOTION
                                                        TO MODIFY THE SCHEDULING ORDER
13           v.
                                                        ECF No. 28
14    MARY BATCHELOR,
15                         Defendant.
16

17          Plaintiff has filed a motion to modify the July 30, 2020 discovery and scheduling order to
18   extend the deadline for completion of discovery by 90 days. ECF No. 28. Defendant has filed a
19   statement of non-opposition to plaintiff’s motion. ECF No. 29.
20          Good cause appearing, it is hereby ORDERED that:
21          1. Plaintiff’s motion to modify the July 30, 2020 discovery and scheduling order, ECF
22   No. 28, is granted;
23          2. The dedline for completion of discovery is extended to April 1, 2021. Any motions
24   necessary to compel discovery shall be filed by that date. All requests for discovery pursuant to
25   Fed. R. Civ. P. 31, 33, 34, or 36 shall be served not later than January 28, 2021.
26          3. The deadline for filing dispositive motions is extended to June 1, 2021.
27

28
     Case 2:19-cv-00538-TLN-JDP Document 30 Filed 12/29/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   December 29, 2020
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
